Title: To Benjamin Franklin from Samuel Wharton, 14 June 1780
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
L’Orient June 14 1780
I Am sorry to have Occasion to write you on the Subject of all the Letters, which are addressed to you by this Courier. Captain Jones, Messrs. Moylan and Nesbit will inform you of the particulars of the outrageous Behaviour of Captain Launday, and the (original) Officers, and Crew of the Alliance, in taking Possession of Her. I will take the Liberty of giving my private Opinion of the Cause of this extraordinary Conduct. It is said by the partisans of Captain Launday, That you assumed a Power, not warranted by the Nature of your Ministerial Office in suspending Him and giving Captain Jones the Command, and therefore Captain Launday, as being accountable to the States for the Frigate was warranted in going on Board, and taking Charge of Her. I apprehend, Captain Launday is only made Use of, as an Engine, To create Confusion, and a Delay of the publick Stores, for the purpose of grounding a Complaint against You. It is difficult at present to collect such Facts, as would positively authorise me to say, That Mr. Lee is at the Bottom of this Affair, But from combining a Variety of strong Circumstances, I think, That When the Parties shall be properly examined on Oath by Congress, or the Admiralty Board, It will be found, He has employed every indirect Means in his power for that End.
I have the Honor of being with the highest Respect, and Consideration Dear Sir your most affectionate humble Servant.
Saml. Wharton
His Excellency Benjamin Franklin(Private)
 
Endorsed: 31 / Mr Wharton Alliance
Notation: L’Orient June 14. 80
